Title: From Thomas Jefferson to Robert R. Livingston, 21 September 1803
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            
              Dear Sir
            
            Monticello Sep. 21. 03
          
          The bearer hereof is mr Robert Carter, one of the sons of Colo. Charles Carter of Shirley in this state, our first citizen in point of wealth, and head of one of the oldest & most distinguished families in it. the son having past some time in the study of medicine & surgery in Philadelphia, now goes to London, Edinburgh, & Paris to pursue the same studies. apprehensive that in the present contentious state of Europe it may be necessary that a stranger should be known, & especially an American in France who may be so readily suspected of being an Englishman, he has been desirous that I should make known to you his true character & objects, as the person whose patronage in such a case would be most efficacious. I undertake therefore to assure you that you will be safe in any declarations it may be necessary to make as to the correctness of his character, and the innocence of his objects in visiting Europe, & particularly that he is not an Englishman, nor Anglo-man, but a native citizen of Virginia with whose family I have been intimate all my life, and whose person I have known from his infancy. I would also ask from yourself for him those attentions & counsels which may be useful to him & not troublesome to you. Accept my affectionate salutations & assurances of constant esteem & respect.
          
            
              Th: Jefferson
            
          
        